DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument submitted on 06/10/2022. The applicant amends claims 1 – 3, 8, 9, and 12. Applicant cancels claims 5 – 7, and 13 - 15. Applicant adds claims 16 – 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 8 – 12, and 16 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bertollini US 2019/0315342 in view of Zijderveld US 2018/0143635.
As per claim 1, A system for transportation, comprising: 
an artificial intelligence system to process inputs representative of a set of vehicle parameters, wherein a state of [[a]] the vehicle is to be determined, at least in part, from the set of vehicle parameters and inputs representative of a rider state of a set of riders occupying the vehicle during the state of the vehicle with a genetic algorithm to optimize, for the rider state, [[a]] the set of vehicle parameters that affects the rider state[[,]]; (Bertollini paragraph 0042 discloses, “ Accordingly, the embodiments disclosed herein describe a system that allows a passenger or group of passengers to set and adjust autonomous vehicle performance dynamics (e.g., vehicle acceleration/deceleration, ride, turning rates, pull out gaps, following distances, sound level, lane choice, etc.) to optimize a comfort level during a personal or group travel experience.” And paragraph 0044 discloses, “It is understood that although the embodiments are described as being implemented on a traditional processing system, the embodiments are capable of being implemented in conjunction with any other type of computing environment now known or later developed. For example, the present techniques can be implemented using cloud computing. Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”) and (Zijderveld paragraph 0001 teaches, ““Vehicle Artificial Intelligence Evaluation of Mental States” Ser. No. 62/503,485, filed May 9, 2017,” and paragraph 0090 teaches, “Deep learning is a branch of machine learning which seeks to imitate in software the activity which takes place in layers of neurons in the neocortex of the human brain. This imitative activity can enable software to “learn” to recognize and identify patterns in data, where the data can include digital forms of images, sounds, and so on. The deep learning software is used to simulate the large array of neurons of the neocortex. This simulated neocortex, or artificial neural network, can be implemented using mathematical formulas that are evaluated on processors. With the ever-increasing capabilities of the processors, increasing numbers of layers of the artificial neural network can be processed.”)
wherein the set of vehicle parameters that affects the rider state includes a set of user experience parameters, (Bertollini paragraph 0042 discloses, “ Accordingly, the embodiments disclosed herein describe a system that allows a passenger or group of passengers to set and adjust autonomous vehicle performance dynamics (e.g., vehicle acceleration/deceleration, ride, turning rates, pull out gaps, following distances, sound level, lane choice, etc.) to optimize a comfort level during a personal or group travel experience.”)
wherein the set of user experience parameters includes at least one of a seat position, a cabin air temperature, or an audio output, (Bertollini paragraph 0028 discloses, “The personal driving dynamics portion of the passenger profile can contain a variety of factors related to desired ride and performance aspects for travel within the passenger transport. For example, factors can include vehicle acceleration/deceleration, ride (e.g., comfort, suspension, etc.), turning rates, pull out gaps, following distances, sound level, lane choice or the like.”)
wherein the optimizing the set of vehicle parameters is responsive to an identifying, by the genetic algorithm, at least one user experience parameter that produces a favorable rider state, (Bertollini paragraph 0030 discloses, “For example, the passenger transport can include one or more cameras, gesture tracking software, motion sensors, eye gaze and head tracking software, microphones, to acquire passenger comfort feedback data during transport.”)
wherein the genetic algorithm includes a set of rules for the optimizing the set of vehicle parameters to resolve conflicting effects between a plurality of individual riders in the set of riders, (Bertollini paragraph 0032 discloses, “To account for the preferences of multiple passengers, the passenger transport can compensate for each passenger profile associated with the multiple passengers by blending and/or weighting the multiple passenger profiles to form a group profile. The group profile can be used by the passenger transport to provide an optimized shared driving experience for the group. The passenger transport can also receive the group profile from the server 54B.”)
wherein the genetic algorithm is to perform a series of evaluations using variations of the inputs representative of the set of vehicle parameters, (Bertollini paragraph 0028 discloses, “A drive setting can be an established setting related to a group of factors that can be associated with desired ride and performance aspects for travel within the passenger transport. The drive settings can be, for example, normal, aggressive, relaxed or the like.”)
wherein each evaluation in the series of evaluations uses feedback indicative of an effect on the rider state, (Bertollini paragraph 0030 discloses, “For example, the passenger transport can include one or more cameras, gesture tracking software, motion sensors, eye gaze and head tracking software, microphones, to acquire passenger comfort feedback data during transport.”)
wherein the variations of the inputs representative of the set of vehicle parameters are random or systematized and the genetic algorithm promotes combinations of inputs having favorable effects on the rider state and eliminates combinations of inputs having unfavorable effects on the rider state, (Bertollini paragraph 0030 discloses, “The passenger transport can also use a variety of sensors within the passenger transport to monitor the passenger section to determine ride anxiety, drive comfort and desired performance.”)
wherein the inputs representative of the rider state comprise outputs from a cognitive system to process images of the set of riders, the images captured by a vision system disposed in the vehicle, (Bertollini paragraph 0030 discloses, “The passenger transport can also use a variety of sensors within the passenger transport to monitor the passenger section to determine ride anxiety, drive comfort and desired performance.”) and (Zijderveld paragraph 0087 teaches, “FIG. 13 is an example showing a convolutional neural network (CNN). The convolutional neural network can be used for deep learning, where the deep learning can be applied to vehicle manipulation using occupant image analysis. Cognitive state data including facial data is collected on an occupant of a vehicle.”) and 
wherein the outputs from the cognitive system based on the images are indicative of an emotional state of each rider in the set of riders. (Bertollini paragraph 0030 discloses, “The passenger transport can also use a variety of sensors within the passenger transport to monitor the passenger section to determine ride anxiety, drive comfort and desired performance. For example, the passenger transport can include one or more cameras, gesture tracking software, motion sensors, eye gaze and head tracking software, microphones, to acquire passenger comfort feedback data during transport.”)
Bertollini discloses a preference adjustment of autonomous vehicle performance dynamics. Bertollini does not disclose an artificial intelligence with a neural network. Zijderveld teaches the use of an artificial intelligence with a neural network in an autonomous vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Zijderveld et.al into the invention of Bertollini. Such incorporation is motivated by the need to ensure accurate operation of a vehicle based upon a user’s preferences.
As per claim 2, The system for transportation of claim 1 wherein the inputs representative of the rider state indicate that at least one rider in the set of riders is absent from the vehicle. (Bertollini paragraph 0029 discloses, “the passenger transport can operate in accordance with a baseline setting.”)
As per claim 3, The system for transportation of claim 1 wherein the state of the vehicle includes an operating state of the vehicle. (Bertollini paragraph 0029 discloses, “the passenger transport can operate in accordance with a baseline setting.”)
Claim 4, The system for transportation of claim 1 wherein a vehicle parameter in the set of vehicle parameters includes a vehicle performance parameter. (Bertollini paragraph 0042 discloses, “ Accordingly, the embodiments disclosed herein describe a system that allows a passenger or group of passengers to set and adjust autonomous vehicle performance dynamics (e.g., vehicle acceleration/deceleration, ride, turning rates, pull out gaps, following distances, sound level, lane choice, etc.) to optimize a comfort level during a personal or group travel experience.”)
Claim 8, The system for transportation of claim 1 wherein the genetic algorithm is to optimize the set of vehicle parameters for the rider state and is to optimize the set of vehicle parameters for vehicle performance. (Bertollini paragraph 0044 discloses, “It is understood that although the embodiments are described as being implemented on a traditional processing system, the embodiments are capable of being implemented in conjunction with any other type of computing environment now known or later developed. For example, the present techniques can be implemented using cloud computing. Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”)
As per claim 9, The system for transportation of claim 8 wherein the optimizing the set of vehicle parameters is responsive to the genetic algorithm identifying a favorable vehicle performance that maintains the rider state. (Bertollini paragraph 0042 discloses, “ Accordingly, the embodiments disclosed herein describe a system that allows a passenger or group of passengers to set and adjust autonomous vehicle performance dynamics (e.g., vehicle acceleration/deceleration, ride, turning rates, pull out gaps, following distances, sound level, lane choice, etc.) to optimize a comfort level during a personal or group travel experience.”)
As per claim 10, The system for transportation of claim 1 wherein the artificial intelligence system further includes a neural network selected from a plurality of different neural networks, wherein the selection of the neural network involves the genetic algorithm and wherein the selection of the neural network is based on a structured competition among the plurality of different neural networks. (Bertollini paragraph 0044 discloses, “It is understood that although the embodiments are described as being implemented on a traditional processing system, the embodiments are capable of being implemented in conjunction with any other type of computing environment now known or later developed. For example, the present techniques can be implemented using cloud computing. Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”) and (Zijderveld paragraph 0072 teaches, “The artificial neural network, such as a convolutional neural network, which forms the basis for deep learning is based on layers. The layers can include an input layer, a convolution layer, a fully connected layer, a classification layer, and so on. The input layer can receive input data such as image data, where the image data can include a variety of formats including pixel formats. The input layer can then perform processing such as identifying boundaries of the face, identifying landmarks of the face, extracting features of the face, and/or rotating a face within the plurality of images. The convolution layer can represent an artificial neural network such as a convolutional neural network. A convolutional neural network can contain a plurality of hidden layers within it. A convolutional layer can reduce the amount of data feeding into a fully connected layer.”)
As per claim 11, The system for transportation of claim 1 wherein the genetic algorithm facilitates training a neural network to process interactions among a plurality of vehicle operating systems and riders to produce the optimized set of vehicle parameters. (Zijderveld paragraph 0093 teaches, “The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include assigning weights to inputs on one or more layers within the multilayered analysis engine. One or more of the weights can be adjusted or updated during training. The assigning weights can be accomplished during a feed-forward pass through the multilayered neural network. In a feed-forward arrangement, the information moves forward from the input nodes, through the hidden nodes, and on to the output nodes. Additionally, the weights can be updated during a backpropagation process through the multilayered analysis engine.”)
As per claim 12, The system for transportation of claim 1 wherein at least one input representative of at least one vehicle parameter in the set of vehicle parameters [[are]] is to be provided by at least one of an on-board diagnostic system, a telemetry system, a vehicle-located sensor, and a system external to the vehicle. (Bertollini paragraph 0019 discloses, “In addition to the GPS transmitter/receiver, the mobile device 54A and the vehicle associated with the vehicle on-board computer system 54N may include a navigation processing system that can be arranged to communicate with a server 54B through the network 150. Accordingly, the mobile device 54A and the vehicle associated with the vehicle on-board computer system 54N are able to determine location information and transmit that location information to the server 54B.”)
Claim 16, A system for transportation, comprising: 
an artificial intelligence system to process inputs representative of a set of vehicle parameters, wherein a state of the vehicle is to be determined, at least in part, from the set of vehicle parameters and inputs representative of a rider state of a set of riders occupying the vehicle during the state of the vehicle with a genetic algorithm to optimize, for the rider state, the set of vehicle parameters that affects the rider state, (Bertollini paragraphs 0042 and 0044) and (Zijderveld paragraphs 0001 and 0090)
wherein the set of vehicle parameters that affects the rider state includes a set of user experience parameters, (Bertollini paragraph 0042)
wherein the set of user experience parameters includes vehicle control parameters that configure a level of aggressive driving performance, wherein the optimizing the set of vehicle parameters is responsive to an identifying, by the genetic algorithm, at least one user experience parameter that produces a favorable rider state, (Bertollini paragraph 0028 and 0030)
wherein the genetic algorithm includes a set of rules for the optimizing the set of vehicle parameters to resolve conflicting effects between a plurality of individual riders in the set of riders, (Bertollini paragraph 0032)
wherein the genetic algorithm is to perform a series of evaluations using variations of the inputs representative of the set of vehicle parameters, wherein each evaluation in the series of evaluations uses feedback indicative of an effect on the rider state, (Bertollini paragraph 0030)
wherein the variations of the inputs representative of the set of vehicle parameters are random or systematized and the genetic algorithm promotes combinations of inputs having favorable effects on the rider state and eliminates combinations of inputs having unfavorable effects on the rider state, (Bertollini paragraph 0030)
wherein the inputs representative of the rider state comprise outputs from a cognitive system to process images of the set of riders, the images captured by a vision system disposed in the vehicle, (Bertollini paragraph 0030) and (Zijderveld paragraph 0087) and 
wherein the outputs from the cognitive system based on the images are indicative of a satisfaction state of each rider in the set of riders. (Bertollini paragraph 0030)
As per claim 17, The system for transportation of claim 16 wherein the inputs representative of the rider state indicate that at least one rider in the set of riders is absent from the vehicle. (Bertollini paragraph 0029 discloses, “the passenger transport can operate in accordance with a baseline setting.”)
As per claim 18, The system for transportation of claim 16 wherein the state of the vehicle includes an operating state of the vehicle. (Bertollini paragraph 0029 discloses, “the passenger transport can operate in accordance with a baseline setting.”)
As per claim 19, The system for transportation of claim 16 wherein a vehicle parameter in the set of vehicle parameters includes a vehicle performance parameter. (Bertollini paragraph 0042)
As per claim 20, The system for transportation of claim 16 wherein the genetic algorithm is to optimize the set of vehicle parameters for the rider state and is to optimize the set of vehicle parameters for vehicle performance. (Bertollini paragraph 0044)
As per claim 21, The system for transportation of claim 20 wherein the optimizing the set of vehicle parameters is responsive to the genetic algorithm identifying a favorable vehicle performance that maintains the rider state. (Bertollini paragraph 0042)
As per claim 22, The system for transportation of claim 16 wherein the artificial intelligence system further includes a neural network selected from a plurality of different neural networks, wherein the selection of the neural network involves the genetic algorithm and wherein the selection of the neural network is based on a structured competition among the plurality of different neural networks. (Bertollini paragraph 0044) and (Zijderveld paragraph 0072)
As per claim 23, The system for transportation of claim 16 wherein the genetic algorithm facilitates training a neural network to process interactions among a plurality of vehicle operating systems and riders to produce the optimized set of vehicle parameters. (Zijderveld paragraph 0093)
As per claim 24, The system for transportation of claim 16 wherein at least one input representative of at least one vehicle parameter in the set of vehicle parameters is to be provided by at least one of an on-board diagnostic system, a telemetry system, a vehicle-located sensor, and a system external to the vehicle. (Bertollini paragraph 0019)
As per claim 25, A system for transportation, comprising: 
an artificial intelligence system to process inputs representative of a set of vehicle parameters, wherein a state of the vehicle is to be determined, at least in part, from the set of vehicle parameters and inputs representative of a rider state of a set of riders occupying the vehicle during the state of the vehicle with a genetic algorithm to optimize, for the rider state, the set of vehicle parameters that affects the rider state, (Bertollini paragraphs 0042 and 0044) and (Zijderveld paragraphs 0001 and 0090)
wherein the set of vehicle parameters that affects the rider state includes a set of user experience parameters, (Bertollini paragraph 0042)
wherein the set of user experience parameters includes at least one of a seat configuration, or a cabin air source, (Bertollini paragraph 0028_
wherein the optimizing the set of vehicle parameters is responsive to an identifying, by the genetic algorithm, at least one user experience parameter that produces a favorable rider state, (Bertollini paragraph 0028 and 0030)
wherein the genetic algorithm includes a set of rules for the optimizing the set of vehicle parameters to resolve conflicting effects between a plurality of individual riders in the set of riders, (Bertollini paragraph 0032)
wherein the genetic algorithm is to perform a series of evaluations using variations of the inputs representative of the set of vehicle parameters, (Bertollini paragraph 0030)
wherein each evaluation in the series of evaluations uses feedback indicative of an effect on the rider state, (Bertollini paragraph 0030)
wherein the variations of the inputs representative of the set of vehicle parameters are random or systematized and the genetic algorithm promotes combinations of inputs having favorable effects on the rider state and eliminates combinations of inputs having unfavorable effects on the rider state, (Bertollini paragraph 0030)
wherein the inputs representative of the rider state comprise outputs from a cognitive system to process images of the set of riders, the images captured by a vision system disposed in the vehicle, (Bertollini paragraph 0030) and (Zijderveld paragraph 0087)  and 
wherein the outputs from the cognitive system based on the images are indicative of a comfort state of each rider in the set of riders. (Bertollini paragraph 0030)
As per claim 26, The system for transportation of claim 25 wherein the inputs representative of the rider state indicate that at least one rider in the set of riders is absent from the vehicle. (Bertollini paragraph 0029)

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. Applicant alleges the amended claims overcome the rejections. The amended claims do overcome the section 112 and 102 rejections. However, the features are new and require a new search. The result of the new search reveal the art that is applied to the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666